ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed March 1, 2021 will be entered.  For the purposes of appeal:
the objections to Claims 1 and 13 would be withdrawn,
the rejection of Claim 17 under 35 U.S.C. 112(b) would be withdrawn; and
all rejections under 35 U.S.C. 103 would be maintained.
	
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that JP 20050264082 to Ishikawa (hereinafter Ishikawa) fails to disclose the claimed combination of blowing agents.  The Office respectfully disagrees.  The instant claims set forth at least one blowing agent which is water and or water in a mixture with at least one other blowing agent selected from a group which 
B) Applicant argues that Ishikawa requires the presence of a hydrofluorocarbon blowing agent in the inventive composition and none of the exemplary hydrofluorocarbons disclosed by Ishikawa are set forth in the instant claims.  Applicant additionally argues that Ishikawa fails to identify a compatibility problem between polyols and the blowing agent composition set forth in the instant claims.    
However, it is unnecessary to remove the hydrofluorocarbon blowing agent required by Ishikawa to meet the limitations of the instant claims.  The instant claims are open claims which set forth polyol compositions “comprising” the recited ingredients.  The transitional term “comprising,” which is synonymous with “including,” “containing,” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  “Comprising” leaves the claim open for the inclusion of unspecified ingredients, even in major amounts.  See, Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and Gillette Co. V. Energizer Holdings Inc., F.3d 1367, 1371 - 73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005) (MPEP 2111.02) In the instant case, the claims are thus open for inclusion of unspecified ingredients, e.g. other blowing agents such as hydrofluoroalkanes.  The claimed polyol composition is thus properly taught by Ishikawa which teaches the requisite blowing agent compounds (water and the other at least one blowing agent such as cyclopentane, normal pentane/n-pentane, isopentane, normal butane/n-butane, or isobutane), as well an additional hydrofluorocarbon blowing agent which is neither required in nor excluded from the polyol composition of the instant claims.  
	C) Applicant’s argument that US 2014/0364528 to Rexrode et al., applied as secondary reference in the rejection of Claim 10, does not remedy the deficiencies of Ishikawa is not persuasive, as the alleged deficiencies have been addressed above.
	
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768